DETAILED ACTION
This Final Office Action is in response to the amendment and / or remarks filed on October 13, 2022.  Claims 1 – 20 are pending and currently being examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The amendment and / or remarks filed on October 13, 2022 does NOT include a Terminal Disclaimer in response to the Double Patent Rejection raised in the Office Action mailed on July 13, 2022.  Therefore, the Double Patent Rejection raised in the Office Action mailed on July 13, 2022 still stands.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 14 of U.S. Patent No. 11,089,851 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 11,089,851 B2 and the instant patent application BOTH set forth: 
“A shoe tote for storing and toting a shoe, consisting of: 
a shoe sock having a first side wall and an opposing second side wall spaced apart by a bottom portion and a back portion, a top portion opposing the bottom portion, a front portion 5opposing the back portion, an exterior portion opposing an interior portion sized to receive a shoe, a closure mechanism disposed on the back portion, wherein the first side wall, the second sidewall, the bottom portion, the back portion, the front portion, and the exterior portion of the shoe sock are comprised of a shape forming material, wherein an interior portion of the shape forming material of the shoe sock conforms to 10the shoe.”  

“A shoe tote system for storing and toting a pair of shoes, consisting of: 
a first shoe sock having a first side wall and an opposing second side wall spaced apart by a bottom portion and a back portion, a top portion opposing the bottom portion, a front 15portion opposing the back portion, an exterior portion opposing an interior portion sized to receive a first shoe, a closure mechanism disposed on the back portion, wherein the first side wall, the second sidewall, the bottom portion, the back portion, the front portion, and the exterior portion of the first shoe sock are comprised of a shape forming material, wherein an interior portion of the shape forming material of 20the first shoe sock conforms to a first shoe of the pair of shoes; and 
a second shoe sock having a first side wall and an opposing second side wall spaced apart by a bottom portion and a back portion, a top portion opposing the bottom portion, a front 14Atty Dkt #: Shoe Pac-POOO1C1portion opposing the back portion, an exterior portion opposing an interior portion sized to receive a second footwear, a closure mechanism disposed on the back portion, wherein the first side wall, the second sidewall, the bottom portion, the back portion, the front portion, and the exterior portion of the second shoe sock are comprised of a 5shape forming material, wherein an interior portion of the shape forming material of the second shoe sock conforms to a second shoe of the pair of shoes;  
further comprising: a carry strap having a first attachment point disposed between a first terminal end of the strap 10and the first shoe sock and a second attachment point disposed between a second terminal end of the strap and the second shoe sock, wherein the first and second shoe sock are strapped together for carrying using the carry strap;  
wherein the first and second shoe comprise a closure 15mechanism having an open position wherein opposing edges of the first sidewall and the second side wall are noncontiguous and a closed position wherein opposing edges of the first sidewall and the second side wall are generally contiguous; 
 	wherein the closure mechanism comprises at least one 20pair of opposing grommets interconnected with a shoe lacing;
  	further comprising: a piping member disposed on a center of the top portion and a center of the front portion of the first and second shoe sock, wherein the piping extends along the center of the front portion and the center of the top portion, wherein the piping is configured to centralize 5the shoe in the shoe sock; 
 	wherein the closure mechanism further comprises a top closure portion opposing a bottom closure portion, the top closure portion disposed on the upper portion of the back portion of the shoe sock and the bottom closure portion disposed on the lower 10portion of the back portion of the first and second shoe sock; 
wherein the bottom portion of the first and second shoe sock includes one or more reinforcing materials to protect a bottom portion of the shoe; 
15wherein the first and second shoe sock further comprise a first inner layer abutting the shoe and a second outer layer for protecting the first inner layer;
  	further comprising a strap length adjusting mechanism located on the carry strap;  
further comprising a cushion pad on an inner surface of the carry strap for carrying the first and second shoe tote;  
wherein at least one of the first attachment point or the 5second attachment point comprises a hook; and 
wherein the shape forming material of the first shoe sock and the second shoe sock comprises a breathable, shape-forming material.” 
 
“A shape-forming shoe tote for storing and toting a shoe, comprising: a shoe sock consisting of: 
15a first side wall and an opposing second side wall spaced apart by a bottom portion and a back portion, the back portion having an upper portion opposing a lower portion; a top portion opposing the bottom portion; a front portion opposing the back portion; and an exterior portion opposing an interior portion sized to receive a shoe; 17Atty Dkt #: Shoe Pac-POOO1C1 a closure mechanism having an open position wherein opposing edges of the first sidewall and the second side wall are noncontiguous and a closed position wherein opposing edges of the first sidewall and the second side wall are generally contiguous; 5wherein the first side wall, the second sidewall, the bottom portion, the back portion, the front portion, and the exterior portion of the shoe sock comprise a shape forming material, wherein the shape forming material of the shoe sock conforms to an exterior surface of the shoe;  
10further comprising: a carry strap having a first attachment point disposed between a first terminal end of the strap and a first shoe sock and a second attachment point disposed between a second terminal end of the strap and a second shoe sock, wherein the first and second shoe sock are strapped together for carrying using the carry strap;   
wherein the closure mechanism comprises at least one pair of opposing grommets interconnected with a shoe lacing;
comprising: 20a piping member disposed on a center of the top portion and a center of the front portion of the shoe sock, wherein the piping extends along the center of the front portion and the center18Atty Dkt #: Shoe Pac-POOO1C1 of the top portion, wherein the piping is configured to centralize the shoe in the shoe sock;  
wherein the closure mechanism further 5comprises a top closure portion opposing a bottom closure portion, the top closure portion disposed on the upper portion of the back portion of the shoe sock and the bottom closure portion disposed on the lower portion of the back portion of the shoe sock; and 
wherein the bottom portion of the shoe sock 10includes one or more reinforcing materials to protect a bottom portion of the shoe.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 3, 4, 6, 7, 8, 10, 13, 14, 15, 16, 18, 19 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 6,869,219 B1) to Sala in view of (U.S. Patent Number 6,584,704 B2) to March and (U.S. Patent Number 2,625,752) to Kemp.
Regarding claim 1, Sala discloses the shoe tote (10) for storing and toting a shoe, consisting of: 
the shoe sock (22) having the first side wall (i.e. Left Side Wall of (22) in Figures 1 & 4) and an opposing second side wall (i.e. Right Side Wall of (22) in Figures 1 & 4) spaced apart by the bottom portion (i.e. Bottom Portion of (22) adjacent (21) in Figure 1) and the back portion (i.e. Back End Portion of (22) adjacent (25) in Figure 1), the top portion opposing the bottom portion (i.e. Bottom Portion of (22) adjacent (21) in Figure 1), the front portion (i.e. Front End Portion of (22) opposite (25) in Figure 1) 5opposing the back portion (i.e. Back End Portion of (22) adjacent (25) in Figure 1), an exterior portion opposing an interior portion sized to receive the shoe (i.e. See Phantom Lines of Shoe Silhouette in Figure 1), the closure mechanism (30) disposed on the back portion (i.e. Back End Portion of (22) adjacent (25) in Figure 1).
However, Sala does not explicitly disclose and lacks the shape forming material, wherein an interior portion of the shape forming material of the shoe sock covers and conforms to 10the shoe by rolling the shape forming material from the toe of the shoe to the heel of the shoe.  
March teaches wherein the first side wall (i.e. Left Side of (1’) in Figure 12), the second sidewall (i.e. Right Side of (1’) in Figure 12), the bottom portion (4), the back portion (3), the front portion (10), and the exterior portion of the shoe sock (1’) are comprised of the shape forming material (i.e. Polyurethane Elastic Material or ESTANE ™) (See Column 3, lines 33 – 35), wherein an interior portion of the shape forming material (i.e. Polyurethane Elastic Material or ESTANE ™) of the shoe sock (1’) covers and conforms to 10the shoe (5) by rolling the shape forming material (i.e. Polyurethane Elastic Material or ESTANE ™) from the toe of the shoe (5) to the heel of the shoe (5) (See Figures 11 & 12) (See Column 5, lines 18 – 29) (See Figures 8, 9, 10, 11, 12 & 13) for the purpose of providing a snug fit to allow the shoe cover to hug relatively closely to the shoe and have the same shape as the shoe (See Column 2, lines 63 – 67) & (See Column 3, lines 1 – 4).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the shape forming material, wherein an interior portion of the shape forming material of the shoe sock covers and conforms to 10the shoe by rolling the shape forming material from the toe of the shoe to the heel of the shoe as taught by March with the shoe tote of Sala in order to provide a snug fit to allow the shoe cover to hug relatively closely to the shoe and have the same shape as the shoe.  
However, Sala does lacks and does not explicitly disclose wherein the piping member is configured to centralize the shoe within the shoe sock.
Kemp teaches wherein the piping (20 & 21) is configured to centralize 5the shoe (10) within the shoe sock (14 & 15) (See Figures 1 & 2) for the purpose of preventing wrinkles from developing (See Column 2, lines 37 – 40).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make wherein the piping is configured to centralize 5the shoe within the shoe sock as taught by Kemp with the shoe sock of Sala in order to prevent transverse bending folds or wrinkles from developing.

Regarding claim 2, Sala discloses the shoe tote system (10) for storing and toting the pair of shoes (See Figures 1 & 2), consisting of: 
the first shoe sock (22) having the first side wall (i.e. Left Side Wall of (22) in Figures 1 & 4) and an opposing second side wall (i.e. Right Side Wall of (22) in Figures 1 & 4) spaced apart by the bottom portion (i.e. Bottom Portion of (22) adjacent (21) in Figure 1) and a back portion (i.e. Back End Portion of (22) adjacent (25) in Figure 1), the top portion opposing the bottom portion (i.e. Bottom Portion of (22) adjacent (21) in Figure 1), the front 15portion (i.e. Front End Portion of (22) opposite (25) in Figure 1) opposing the back portion (i.e. Back End Portion of (22) adjacent (25) in Figure 1), an exterior portion opposing an interior portion sized to receive the first shoe (i.e. See Phantom Lines of Shoe Silhouette in Figure 1), the closure mechanism (30) disposed on the back portion (i.e. Back End Portion of (22) adjacent (25) in Figure 1); and 
the second shoe sock (26) having a first side wall (i.e. Left Side Wall of (26) in Figure 1) and an opposing second side wall (i.e. Right Side Wall of (26) in Figure 1) spaced apart by the bottom portion (i.e. Bottom Portion of (26) adjacent (16) in Figure 1) and the back portion (i.e. Back Lower Portion (26) adjacent (31) in Figure 1), the top portion opposing the bottom portion (i.e. Bottom Portion of (26) adjacent (16) in Figure 1), the front 14Atty Dkt #: Shoe Pac-POOO1C1portion (i.e. Front End Portion of (22) opposite (25) in Figure 1) opposing the back portion (i.e. Back Lower Portion (26) adjacent (31) in Figure 1), an exterior portion opposing an interior portion sized to receive the second footwear (i.e. See Phantom Lines of Shoe Silhouette in Figure 1), the closure mechanism (31) disposed on the back portion (i.e. Back Lower Portion (26) adjacent (31) in Figure 1).

[AltContent: textbox (Strap )][AltContent: textbox (Back Portion)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Back Bottom Closure Portion)][AltContent: arrow][AltContent: textbox (Opening (25))][AltContent: textbox (Closure Mechanism (30))]
[AltContent: arrow][AltContent: textbox (Back Top Closure Portion)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Closure Mechanism (31))][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Top Portion)][AltContent: arrow][AltContent: textbox (1st Shoe Tote (22))][AltContent: arrow][AltContent: arrow][AltContent: textbox (Bottom Portion)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (2nd Shoe Tote (26))][AltContent: arrow][AltContent: textbox (Back Portion)][AltContent: textbox (Front Portion)][AltContent: textbox (Front Portion)]		
    PNG
    media_image1.png
    316
    448
    media_image1.png
    Greyscale



However, Sala does not explicitly disclose and lacks the shape forming material, wherein an interior portion of the shape forming material of the first shoe sock conforms to 10the first shoe of the pair of shoes, wherein the shape forming material covers the first shoe rolling the shape forming material from the toe of the first shoe to the heel of the first shoe.  
March teaches wherein the first side wall (i.e. Left Side of (1’) in Figure 12), the second sidewall (i.e. Right Side of (1’) in Figure 12), the bottom portion (4), the back portion (3), the front portion (10), and the exterior portion of the shoe sock (1’) is comprised of the shape forming material (i.e. Polyurethane Elastic Material or ESTANE ™) (See Column 3, lines 33 – 35), wherein an interior portion of the shape forming material (i.e. Polyurethane Elastic Material or ESTANE ™) of the first shoe sock (1’) conforms to 10the first shoe (5) of the pair of shoes, wherein the shape forming material (i.e. Polyurethane Elastic Material or ESTANE ™) covers the first shoe (5) rolling the shape forming material (i.e. Polyurethane Elastic Material or ESTANE ™) (See Column 3, lines 33 – 35) from the toe of the first shoe (5) to the heel of the first shoe (5) (See Column 5, lines 18 – 29) (See Figures 8, 9, 10, 11, 12 & 13) for the purpose of providing a snug fit to allow the shoe cover to hug relatively closely to the shoe and have the same shape as the shoe (See Column 2, lines 63 – 67) & (See Column 3, lines 1 – 4).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the shape forming material, wherein an interior portion of the shape forming material of the first shoe sock conforms to 10the first shoe as taught by March with the shoe tote of Sala in order to provide a snug fit to allow the shoe cover to hug relatively closely to the shoe and have the same shape as the shoe.  
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the first side wall, the second sidewall, the bottom portion, the back portion, the front portion, and the exterior portion of the second shoe sock comprised of a shape forming material, wherein an interior portion of the shape forming material of the second shoe sock conforms to the second shoe of the pair of shoes, wherein the shape forming material covers the second shoe rolling the shape forming material from the toe of the second shoe to the heel of the second shoe, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
However, Sala does lacks and does not explicitly disclose wherein the piping member is configured to centralize the shoe within the first shoe sock.
Kemp teaches wherein the piping (20 & 21) is configured to centralize 5the shoe (10) within the first shoe sock (14 & 15) for the purpose of preventing transverse bending folds or wrinkles from developing (See Column 2, lines 37 – 40).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make wherein the piping is configured to centralize 5the shoe within the first shoe sock as taught by Kemp with the shoe sock of Sala in order to prevent wrinkles from developing.
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make wherein the piping is configured to centralize 5the shoe within the second shoe sock, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding claim 3, Sala discloses further comprising: the carry strap (11, 12, 13, 14, 15 & 16) having the first attachment point disposed between the first terminal end of the carry strap (11, 12, 13, 14, 15 & 16) 10and the first shoe sock (22) and the second attachment point disposed between the second terminal end of the carry strap (11, 12, 13, 14, 15 & 16) and the second shoe sock (26), wherein the first and second shoe sock (22 & 26) are strapped together for carrying using the carry strap (11, 12, 13, 14, 15 & 16) (See Figures 1 & 2).
 
Regarding claim 4, Sala discloses wherein the first and second shoe sock (22 & 26) comprise the closure 15mechanism (30 & 31) having an open position (i.e. Loose Slack & Un-Tighten (30 & 31) in Figure 1) wherein opposing edges of the first sidewall (i.e. Left Side Wall of (22 & 26) in Figure 1) and the second side wall (i.e. Right Side Wall of (22 & 26) in Figure 1) are noncontiguous and the closed position (i.e. Pulled Taut & Tighten (30 & 31) in Figure 1) wherein opposing edges of the first sidewall (i.e. Left Side Wall of (22 & 26) in Figure 1) and the second side wall (i.e. Right Side Wall of (22 & 26) in Figure 1) are generally contiguous.

Regarding claim 6, Sala as modified by Kemp teaches discloses the piping member (20 & 21) is disposed on the center of the top portion of the first shoe sock (14 & 15), wherein the piping (20 & 21) extends along the center of the center of the top portion (See Figures 1 & 2).
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the piping member disposed on the center of the top portion of the second shoe sock, wherein the piping extends along the center of the top portion, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co., v. Bemis Co., 193 USPQ 8.
Moreover, Kemp also recites: “I therefore include within the scope of the following claim all such modifications as come within the true spirit and scope of my invention.” (See Column 4, lines 36 – 38).
	Therefore, it would have also been obvious to one having ordinary skill in the art at the time the invention was effectively filed to extend the piping to be also disposed on the center of the front portion of the shoe sock, and wherein the piping extends along the center of the front portion, since it has been held that a mere re-arranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPPQ 70.

Regarding claim 7, Sala discloses wherein the closure mechanism (30 & 31) further comprises the top closure portion (i.e. Back Upper Portion of (22 & 26) adjacent (30 & 31) in Figure 1) opposing the bottom closure portion (i.e. Back Lower Portion of (22 & 26) adjacent (30 & 31) in Figure 1), the top closure portion (i.e. Back Upper Portion of (22 & 26) adjacent (30 & 31) in Figure 1) disposed on the upper portion of the back portion (i.e. Back End Portion of (22 & 26) adjacent (25 & 29) in Figure 1) of the shoe sock (22 & 26) and the bottom closure portion (i.e. Back Lower Portion of (22 & 26) adjacent (30 & 31) in Figure 1) disposed on the lower 10portion of the back portion (i.e. Back Portion of (22 & 26) adjacent (25 & 29) in Figure 1) of the first and second shoe sock (22 & 26).

Regarding claim 8, Sala discloses wherein the first and second shoe sock (22 & 26) (See Figures 1 & 2).
In addition, Sala as modified by March discloses wherein the bottom portion of the first shoe sock (1) includes one or more reinforcing materials (i.e. Thickening Material of Monoprene) to protect the bottom portion of the shoe (See Column 3, lines 63 – 67 & See Column 4, line 1).
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the bottom portion of the second shoe sock include one or more reinforcing materials to protect the bottom portion of the shoe, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding claim 10, Sala discloses further comprising the carry strap (15 & 16) length adjusting mechanism (i.e. via (21) in Figure 1) located on the carry strap (15 & 16).

Regarding claim 13, Sala discloses wherein the first and second shoe sock (22 & 26) (See Figures 1 & 2).
In addition, Sala as modified by March discloses the shape forming material of the first shoe sock (1’) comprises the breathable, shape-forming material (See Column 3, lines 19 – 24) & (See Column 4, lines 8 – 11).
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the second shoe sock comprised of breathable material, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 

Regarding claim 1014, Sala discloses wherein the closure mechanism (30 & 31) comprises an elastic member for biasing the opening (25 & 29) in the closed position (i.e. See Column 3, lines 11, 12 & 13).  

Regarding claim 15, Sala discloses the shape-forming shoe tote (10) for storing and toting a shoe, comprising: 
the shoe sock (22) consisting of: 
15thefirst side wall (i.e. Left Side Wall of (22) in Figures 1 & 4) and an opposing second side wall (i.e. Right Side Wall of (22) in Figures 1 & 4) spaced apart by the bottom portion (i.e. Bottom Portion of (22) adjacent (21) in Figure 1) and the back portion (i.e. Back End Portion of (22) adjacent (25) in Figure 1), the back portion (i.e. Back End Portion of (22) adjacent (25) in Figure 1) having an upper portion(i.e. Back Upper Portion of (22) adjacent (30) in Figure 1) opposing the lower portion; the top portion (i.e. Top Portion of (22) in Figure 1) opposing the bottom portion (i.e. Bottom Portion of (22) adjacent (21) in Figure 1); the front portion (i.e. Front End Portion of (22) opposite (25) in Figure 1) opposing the back portion (i.e. Back End Portion of (22) adjacent (25) in Figure 1); and an exterior portion opposing an interior portion sized to receive a shoe (i.e. See Phantom Lines Shoe Silhouette in Figure 1); 17Atty Dkt #: Shoe Pac-POOO1C1 
the closure mechanism (30) having an open position (i.e. Open Loose Slack & Un-Tighten (30) in Figure 1) wherein opposing edges (32) of the first sidewall (i.e. Left Side Wall of (22) in Figures 1 & 4) and the second side wall (i.e. Right Side Wall of (22) in Figures 1 & 4) are noncontiguous and the closed position (i.e. Pulled Taut & Tighten (30) in Figure 1) wherein opposing edges of the first sidewall (i.e. Left Side Wall of (22) in Figures 1 & 4) and the second side wall (i.e. Right Side Wall of (22) in Figures 1 & 4) are generally contiguous. 
However, Sala does not disclose the piping member disposed on the center of the top portion; and wherein the piping member centralizes the shoe.
Kemp teaches the piping member (20 & 21) disposed on the center of the top portion (See Figure 2); and wherein the piping member (20 & 21) centralizes the shoe (10) (See Figures 1 & 2).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the piping member disposed on the center of the top portion; and wherein the piping member centralizes the shoe 5as taught by Kemp with the shoe sock of Sala in order to prevent wrinkles from developing.
However, Sala does not explicitly disclose and lacks the shape forming material, wherein the shape forming material covers and conforms to an exterior surface of the shoe by rolling the shape forming material over the front of the shoe.  
March teaches wherein the first side wall (i.e. Left Side of (1’) in Figure 12), the second sidewall (i.e. Right Side of (1’) in Figure 12), the bottom portion (4), the back portion (3), the front portion (10), and the exterior portion of the shoe sock (1’) comprise the shape forming material (i.e. Polyurethane Elastic Material or ESTANE ™) (See Column 3, lines 33 – 35), wherein the shape forming material (i.e. Polyurethane Elastic Material or ESTANE ™) (See Column 3, lines 33 – 35) covers and conforms to an exterior surface of the shoe (5) (See Figures 12 & 13) by rolling (See Figure 11) the shape forming material (i.e. Polyurethane Elastic Material or ESTANE ™) (See Column 3, lines 33 – 35) over the front (12) of the shoe (5) (See Figure 11) (See Column 5, lines 18 – 29) (See Figures 9, 11, 12 & 13) for the purpose of providing a snug fit to allow the shoe cover to hug relatively closely to the shoe and have the same shape as the shoe (See Column 2, lines 63 – 67) & (See Column 3, lines 1 – 4).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make the shape forming material, wherein the shape forming material covers and conforms to an exterior surface of 10the shoe by rolling the shape forming material over the front of the shoe as taught by March with the shoe tote of Sala in order to provide a snug fit to allow the shoe cover to hug relatively closely to the shoe and have the same shape as the shoe.  

Regarding claim 16, Sala discloses 10further comprising: the carry strap (11, 12, 13, 14, 15 & 16) having the first attachment point disposed between the first terminal end of the carry strap (11, 12, 13, 14, 15 & 16) and the first shoe sock (22) and the second attachment point disposed between the second terminal end of the carry strap (11, 12, 13, 14, 15 & 16) and the second shoe sock (26), wherein the first and second shoe sock (22 & 26) are strapped together for carrying using the carry strap (11, 12, 13, 14, 15 & 16) (See Figures 1 & 2).

Regarding claim 18, Sala as modified by Kemp discloses wherein the piping member (20 & 21) is disposed on the center of the top portion of the shoe sock (14 & 15), wherein the piping (20 & 21) extends along the center of the top portion.
Furthermore, Kemp also recites: “I therefore include within the scope of the following claim all such modifications as come within the true spirit and scope of my invention.” (See Column 4, lines 36 – 38).
	Therefore, it would have also been obvious to one having ordinary skill in the art at the time the invention was effectively filed to extend the piping to be also disposed on the center of the front portion of the shoe sock, and wherein the piping extends along the center of the front portion, since it has been held that a mere re-arranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPPQ 70.

Regarding claim 19, Sala discloses wherein the closure mechanism (30) further 5comprises the top closure portion (i.e. Back Upper Portion of (22) adjacent (30) in Figure 1) opposing the bottom closure portion (i.e. Back Lower Portion of (22) adjacent (30) in Figure 1), the top closure portion (i.e. Back Upper Portion of (22) adjacent (30) in Figure 1) disposed on the upper portion of the back portion (i.e. Back End Portion of (22) adjacent (25) in Figure 1) of the shoe sock (22) and the bottom closure portion (i.e. Back Lower Portion of (22) adjacent (30) in Figure 1) disposed on the lower portion of the back portion (i.e. Back End Portion of (22) adjacent (25) in Figure 1) of the shoe sock (22) (See Figures 1 – 4).

Regarding claim 20, Sala as modified by March discloses wherein the bottom portion of the shoe sock (1 & 1’) 10includes one or more reinforcing materials (i.e. Thickening Material of Monoprene) to protect the bottom portion of the shoe (See Column 3, lines 63 – 67 & See Column 4, line 1).

Claim(s) 5 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 6,869,219 B1) to Sala, (U.S. Patent Number 6,584,704 B2) to March and (U.S. Patent Number 2,625,752) to Kemp as applied to claim 4 above, and further in view of (U.S. Patent Number 2,110,890) to Paul.
Regarding claim 5, Sala discloses wherein the closure mechanism (30 & 31) comprises lacing (See Figures 1, 2 & 3).
However, Sala as modified by above does not explicitly disclose and lacks at least one grommet interconnected with shoe lacing.
Paul teaches the shoe sock (1) comprising at least one grommet (13) interconnected with shoe lacing (14) (See Figures 2 & 4).
It would have been obvious to one having ordinary skill in the art at the time the time the invention was effectively filed to make at least one grommet interconnected with shoe lacing as taught by Paul with the shoe tote system of Sala in order to secure and draw together the cover sock.

Regarding claim 17, Sala as modified by Paul discloses wherein the closure mechanism (13 & 14) comprises at least one grommet (13) interconnected with the shoe lacing (14) (See Figure 2).

Claim(s) 9, 11 & 12 are rejected under 35 U.S.C. 103 as being unpatentable over (U.S. Patent Number 6,869,219 B1) to Sala, (U.S. Patent Number 6,584,704 B2) to March and (U.S. Patent Number 2,625,752) to Kemp as applied to claim 2 above, and further in view of (U.S. Patent Publication Number 2007 / 0272570 A1) to Brooks.
Regarding claim 9, Sala as modified by above does not explicitly disclose and lacks the first inner layer abutting the shoe and the second outer layer.
Brooks teaches 15wherein the first and second shoe sock (22 & 26) further comprise the first inner layer (i.e. 1st Layer Main Body Portion of (51 & 9A)) abutting the shoe and the second outer layer (i.e. 2nd Layer w/ Storage Pocket (13) in Figures 2, 4 & 5) for protecting the first inner layer (i.e. 1st Layer Main Body Portion of (51 & 9A)).
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to make wherein the first and second shoe further comprise the first inner layer abutting the shoe and the second outer layer as taught by Brooks with the shoe tote of Sala in order to provide additional storage.

Regarding claim 11, Sala discloses the carry strap (11, 12, 13, 14, 15 & 16) for carrying the first and second shoe tote (22 & 26) (See Figures 1 & 2).
Furthermore, Sala as modified by Brooks discloses further comprising the cushion pad (2) on an inner surface of the carry strap (1) for carrying the first and second shoe tote (9A & 9B).

Regarding claim 12, Sala as modified by Brooks discloses wherein at least one of the first attachment point (102, 103, 106 & 107) or the 5second attachment point (102, 103, 106 & 107) comprises the hook (106 & 107) (See Figure 12).

Response to Arguments
Applicant's arguments filed October 13, 2022 have been fully considered but they are not persuasive.

Applicant argues, Kemp does not overcome the deficiencies of Sala in view of March.  
Specifically, applicant argues: “the top ribbing prevents the protector from bending and thus the original shape is maintained and if bending were to occur the front or box end (15) of the protector would eventually be bent upwardly so much: that the shoe would not be adequately protected and in addition the appearance would be poor.  This stiffening action of the rib is illustrated in Figure 4 wherein it will be noted that the shoe may freely flex and bend under the protector.”  (Column 3, lines 40 – 49) It is respectfully submitted that the rib and protector taught in Kemp is inoperable with Applicant’s claim invention and therefore one ordinary skilled in the art would not modify the teachings of Sala with the teaches of Kemp.  Therefore, Applicant respectfully requests the rejections of Claim 6 and 19 be withdrawn and the claims allowed.

Examiner disagrees, Kemp teaches the piping (20 & 21) is configured to centralize 5the shoe (10) within the shoe sock (14 & 15) (See Figures 1 & 2).
 In addition, (Column 2, lines 37 – 40) of Kemp recites: “This rib (20) prevents transverse bending folds OR wrinkles from developing and should extend near the endwall (16) to cover the portion of the shoe (10) that normally flexes or bends.”
Based on the “OR” statement, the purpose of the piping rib (20 & 21) also prevents wrinkles from developing.  The Examiner respectfully submits that the piping rib (20 & 21) as taught by Kemp is indeed operable with Applicant’s claim invention and therefore one ordinary skilled in the art would indeed modify the shoe tote system of Sala as modified by March to prevent shoe tote system from developing wrinkles as taught by Kemp.
Furthermore, given the broadest reasonable interpretation, Sala as modified by March and Kemp meets and satisfies the structural limitations as set forth in Claims 1, 2 & 15.
Therefore, the §103 rejection with the teachings of Kemp is maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
(U.S. Patent Number 5,513,787) to Reed discloses the strap (11) having the storage pocket (16) (See Figures 1 & 2) to hold personal items (i.e. Jewelry).

(U.S. Patent Design Number 641,170 S) to Thompson discloses the closure mechanism comprised of the lace.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESTER L VANTERPOOL whose telephone number is (571)272-8028. The examiner can normally be reached 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan J. Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.L.V/Examiner, Art Unit 3734 

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734